DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20 are pending.
Claims 1-5, 6-10, 13-17, 19, and 20 were amended.
Claim Objections
Claim 13 is objected to because of the following informalities: in line 9, the following is recited “the sling bar arms is rotatable” instead of –the sling bar arms are rotatable--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the first sling arm" instead of –the first sling bar arm-. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 19, and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Robert-Jones et al. (US 20110185495 A1), herein referred to as Robert-Jones.
Regarding claim 1, Robert-Jones discloses a sling bar device comprising: a central hub (housing 12); and a plurality of sling bar arms (parallel arm members 30) extending outwardly from the central hub, wherein the sling bar arms are rotatable about the central hub to move a connection location from one angular position to another angular position relative to the central hub (see FIG. 2; plurality of angular positions); wherein the plurality of sling bar arms include central hub portions (see figure 1 below) that rotate about a same central axis of the central hub as sling bar arms rotate between angular positions. 

    PNG
    media_image1.png
    605
    674
    media_image1.png
    Greyscale

Figure 1
Regarding claim 2, Robert-Jones discloses the sling bar arms include a first sling bar arm, the first sling bar arm comprising an arm portion (defined by the portion of the arm members extending between the housing 12 and attachment mechanism 32) and a lift hook portion (defined by the portion of the attachment mechanism comprising the aperture that the hook connects through) comprising a lift hook (attachment mechanism 32) providing the connection location. 
Regarding claim 3, Robert-Jones discloses the sling bar arms further comprise a second sling bar arm extending outwardly from the central hub, the second sling bar arm being rotatable about the central hub to move another connection location of the second sling bar arm from one angular position to another angular position relative to the central hub (see FIG. 2; each spreader arm 14 comprises two parallel arm members 30 movable relative to the housing 12).
Regarding claim 4, Robert-Jones discloses the second sling bar arm comprises an arm portion (defined by the portion of the arm members extending between the housing 12 and attachment mechanism 32) and a lift hook portion (defined by the portion of the attachment mechanism comprising the aperture that the hook connects through) comprising a lift hook providing the another connection location of the second sling bar arm (attachment mechanism 32).
Regarding claim 5, Robert-Jones discloses the first sling bar arms comprises a first central hub portion and the second sling bar arm comprises a second central hub portion, the first hub portion and the second central hub portion forming at least part of the central hub. Examiner notes that each of the parallel arm members 30 possess an identical structure and where said structure furthermore provides structure that makes up the housing portion of the device, see FIG. 1 and 2.
Regarding claim 6, Robert-Jones discloses the first central hub portion is offset to a side of an elongated axis of the arm portion of the first sling bar arm and the second central hub portion is off set to a side of an elongated axis of the arm portion of the second sling bar arm such that the 
Regarding claim 7, Robert-Jones discloses the sling bar arms further comprise a third sling bar arm extending outwardly from the central hub, the third sling bar arm being rotatable about the central hub to move another connection location of the third sling bar from one angular position to another angular position relative to the central hub. Examiner notes the invention of Robert-Jones discloses at least two spreader arms 14, each having two parallel arm members 30, and possessing identical structure and therefore meets the limitations of the claim. 
Regarding claim 8, Robert-Jones discloses the third sling bar arm comprises an arm portion and a lift hook portion comprising a lift hook providing another connection of the third sling bar arm. Examiner notes the structure of each of the parallel arm members 30 is identical, see FIG. 1 and 2.
Regarding claim 9, Robert-Jones discloses the sling bar arms further comprise a fourth sling bar arm extending outwardly from the central hub, the fourth sling bar arm being rotatable about the central hub to move another connection location of the fourth sling bar arm from one angular position to another angular position relative to the central hub. Examiner notes the invention of Robert-Jones discloses at least two spreader arms 14, each having two parallel arm members 30, and possessing identical structure and therefore meets the limitations of the claim.
Regarding claim 10, Robert-Jones discloses the fourth sling bar arm comprises an arm portion and a lift hook portion comprising a lift hook providing another connection location of the fourth sling bar arm. Examiner notes the structure of each of the parallel arm members 30 is identical, see FIG. 1 and 2.
Regarding claim 11, Robert-Jones discloses the third sling bar arm comprises a third central hub portion and the fourth sling bar arm comprises a fourth central hub portion, the third central hub portion and the fourth central hub portion forming at least part of the central hub. Examiner notes that the structures of the two spreader arms 14 each comprise two parallel arm members which are structurally identical, therefore meeting the limitations of the claim.
Regarding claim 12, Robert-Jones discloses the third central hub portion is offset to a side of an elongated axis of the arm portion of the third sling bar arm and the fourth central hub portion is offset to a side of an elongated axis of the arm portion of the fourth sling bar arm such that the elongated axis of the arm portion of the third sling bar arm is axially aligned with the elongated axis of the arm portion of the fourth sling bar arm in a straight bar configuration. Examiner notes that the portion of the parallel arm members 30 connecting to the housing are coaxial and are therefore offset relative to the elongated axis of each parallel arm member. Furthermore, movement of the spreader arms 14 to extend them collinearly relative to a horizontal plane can be considered a straight bar configuration. Since the parallel arm members 30 are parallel relative to each other, they are always axially aligned with rotational relationship to the hub.
Regarding claim 19, Robert-Jones discloses a method of adjusting a sling bar device for lifting a person, the method comprising: rotating a first sling bar arm (parallel arm member 30) of the sling bar device about a central hub (housing 12) to move a connection location (connection location defined by attachment mechanism 32) of the first sling bar arm from one angular position to another angular position relative to the central hub, the sling bar device comprising a   wherein the first sling bar arm includes a first central hub portion that rotates about a central axis of the central hub as the first sling bar arm is rotating (see figure 1 above, portion of the parallel arm members 30 proximal to the housing is defined as the central hub portion); wherein the second sling bar arm includes a second central hub portion that rotates about the same central axis of the central hub as the second sling bar arm is rotating (see figure 1 above, parallel arm members 30 are identical in structure).
Regarding claim 20, Robert-Jones discloses further comprising stacking the first central hub portion and the second central hub portion thereby forming the central hub having the central axis (see FIG. 1 and 2; parallel arm members 30 are coaxial).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lingegard (US 7802328 B2), herein referred to as Lingegard, in view of Robert-Jones.
R Regarding claim 13, Lingegard discloses a person lifting device comprising: a lift actuator (lifting column 20 in FIG. 1 has a motor driven actuator not shown, see Col. 4, lines 3-6); and a sling bar device operatively connected to the lift actuator (sling hanger 202 is operably connected to hoist device 1 having a lift actuator 20), whereby the lift actuator raises and lowers the sling bar device, the sling bar device comprising: a central hub (base 203); a sling bar connector extending outwardly from the central hub that is connected to the an accessory coupling (see FIG. 6, connector comprises an extending member from the top surface of the base 203 pivotably connected to hoist arm 22 via pin coupling); and a plurality of sling bar arms extending outwardly from the central hub (four arms 204-207). Lingegard does not explicitly disclose wherein the sling bar arms are rotatable about the central hub to move a connection location from one angular position to another angular position relative to the central hub; wherein the sling bar arms include central hub portions that rotate about a same central axis of the central hub as the sling bar arms rotate between angular position. Robert-Jones, however, discloses a spreader bar device comprising a housing 12 having two spreader elongate spreader arms 14 which each further comprises two parallel arm members 30, each coaxially and rotatably coupled to the housing for the purpose of facilitating a spreader device to hang a patient sling that can adjust to alternately selectable working positions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Linegegard to have arms rotatably connected to a central housing point in order to facilitate selectable working positions for holding a patient sling.
Regarding claim 14, Lingegard (in view of Robert-Jones) teaches the sling bar arms include a first sling bar arm, the first sling bar arm comprising an arm portion (Robert-Jones, defined by the portion of the arm members extending between the housing 12 and attachment mechanism 32) and a lift hook portion (Robert-Jones, defined by the portion of the attachment mechanism 
Regarding claim 15, Lingegard (in view of Robert-Jones) teaches a second sling bar arm extending outwardly from the central hub, the second sling bar arm being rotatable about the central hub to move another connection location of the second sling bar arm from one angular position to another angular position relative to the central hub (Robert-Jones, see FIG. 2; each spreader arm 14 comprises two parallel arm members 30 movable relative to the housing 12).
Regarding claim 16, Lingegard (in view of Robert-Jones) teaches the second sling bar arm comprises an arm portion (Robert-Jones, defined by the portion of the arm members extending between the housing 12 and attachment mechanism 32) and a lift hook portion (Robert-Jones, defined by the portion of the attachment mechanism comprising the aperture that the hook connects through) comprising a lift hook providing the another connection location of the second sling bar arm (Robert-Jones, attachment mechanism 32).
Regarding claim 17, Lingegard (in view of Robert-Jones) teaches the first bar sling arm comprises a first central hub portion and the second sling bar arm comprises a second central hub portion, the first central hub portion and the second central hub portion forming at least part of the central hub. Examiner notes that each of the parallel arm members 30 possess an identical structure and where said structure furthermore provides structure that makes up the housing portion of the device, see FIG. 1 and 2 and figure 1 above.
Regarding claim 18, Lingegard (in view of Robert-Jones) teaches the first central hub portion is offset to a side of an elongated axis of the arm portion of the first sling bar arm and the second central hub portion is offset to a side of an elongated axis of the arm portion of the second sling bar arm such that the elongated axis of the arm portion of the first sling bar arm is axially aligned with the elongated axis of the arm portion of the second sling bar arm in a straight bar .
Response to Arguments
Applicant's arguments filed 2/16/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new ground(s) of rejections under 35 U.S.C. §102(a)(1) and §103 are made in view of Robert-Jones necessitated by applicant’s amendment and additional search and consideration.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses sling bars, yokes, and lifting apparatuses relevant in scope and structure to the claimed invention. References relied upon for the rejections presented include Robert-Jones and Lingegard.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
4/16/2021